Citation Nr: 1215458	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-08 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial increased rating for L5 burst fracture, evaluated as 10 percent disabling prior to September 25, 2008, 100 percent disabling from September 25, 2008 to June 1, 2009 for convalescence under 38 C.F.R. § 4.30 and 40 percent disabling as of June 1, 2009.

2.  Entitlement to an initial increased rating for depressive disorder and anxiety disorder, evaluated as 10 percent disabling prior to June 30, 2009 and 30 percent disabling as of June 30, 2009.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to May 2004 and from October 2005 to February 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board remanded these matters in May 2010 to the RO/AMC for consideration of the additional evidence associated with the record after the last supplemental statement of the case for the increased rating for L5 burst fracture and the statement of the case addressing the issue of an increased rating for depression and anxiety and to issue a supplemental statement of the case.  Unfortunately, for the reasons discussed below, the Board finds that there has not been substantial compliance with the remand directives and the Board may not proceed with a decision regarding the issues on appeal at this time.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the May 2010 Board remand requested that the RO/AMC consider the additional evidence associated with record after the May 2009 statement of the case for a depressive disorder and anxiety disorder and the March 2009 supplemental statement of the case with respect to the claim for an increased rating for L5 burst fracture .  On remand, the Veteran was provided with another VA examination in August 2011 for his service-connected claims.  The Board notes that the Veteran was issued a supplemental statement of the case in September 2011.  The supplemental statement of the case noted that it considered the following evidence: Fargo VAMC treatment reports dated January 2009 to March 2010, VA examination dated January 13, 2010 and evidence delineated in Rating Decisions dated in July 23, 2009 and March 4, 2010.  Under the section titled "Adjudicative Actions," the August 2011 VA examinations were not listed.  In reviewing the section titled "Reasons and Bases," the Board observes that the AMC specifically documented that they had reviewed all documents listed above to include the Fargo VAMC treatment records from January 2009 to March 201 and the VA examinations on January 13, 2010.  Furthermore, the September 2011 supplemental statement of the case did not discuss or refer to the evidence in the August 2011 VA examinations.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1) (2011).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the Veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) (2011).

In this case, the record shows that the RO/AMC did not consider all of the additional evidence that had been associated with record since the May 2009 statement of the case and the March 2009 supplemental statement of the case.  Specifically, the August 2011 VA examinations were not discussed in the September 2011 supplemental statement of the case as required under 38 C.F.R. § 19.31(b)(1).  Therefore, the issues on appeal must be returned for consideration of any and all additional evidence that has been associated with the record that has not been considered in the prior supplemental statement of the case and to issue another supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to an initial increased rating for L5 burst fracture and a depressive disorder and anxiety disorder, taking into consideration all of the evidence associated with the claims file (to include the August 2011 VA examinations and any other pertinent evidence associated with the claims file) following the issuance of the March 2009 supplemental statement of the case and the May 2009 statement of the case.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


